PER CURIAM.
| (Denied. The application was not timely filed in the district court, and relator fails to carry his- burden to show that an exception applies. La.C.Cr.P. art. 930.8; State ex rel. Glover v. State, 93-2330 (La.9/5/95), 660 So.2d 1189. We attach hereto and make a part hereof .the District Court’s written reasons denying relator’s application.
Relator has now- fully litigated at least two applications for- post-conviction relief in state court. Similar to -federal habeas relief, see. 28 U.S.C. § 2244, Louisiana post-conviction procedure envisions the filing of a second or successive application only under the narrow circumstances provided in La.C.Cr.P. art. 930.4 and within the limitations period as set out in La.C.Cr.P. art. 930.8. Notably, the Legislature in 2013 La. Acts 251 amended La.C.Cr.P. art. 930.4 to make the procedural bars against successive filings mandatory. Relator’s claims have now been fully litigated in state collateral proceedings in accord with La.C.Cr.P. art. 930.6, and this denial is final. Hereafter, unless relator can show that one of the narrow exceptions authorizing the filing of a successive application applies, relator 12has exhausted his right to state collateral review. The District Court is ordered to record a minute entry consistent-with this per curiam.
Jj.
APPENDIX
TWENTY FOURTH JUDICIAL DISTRICT COURT
PARISH OF JEFFERSON
STATE OF LOUISIANA
NO. 02-3060
DIVISION “J”
STATE OF LOUISIANA VERSUS DONALD HENSLEY
FILED: April 14, 2015
/s/
DEPUTY CLERK

*727
ORDER

This matter comes before the court on PETITIONER’S APPLICATION FOR POSTCONVICTION RELIEF, STAMPED AS FILED APRIL 13, 2013.
The petitioner was convicted after trial by jury of armed robbery. He was sentenced on February 18, 2003, to sixty years incarceration at hard labor; he was later sentenced to life in prison as a multiple offender. His conviction and sentence were affirmed on direct appeal. State v. Hensley, 04-KA-617 (La.App. 5 Cir. 3/1/05); 900 So.2d 1; writs denied, 05-K-823 (La.6/17/05); 904 So.2d 683. Many legal challenges followed.
This court has denied petitioner’s post-conviction requests, on several occasions, most recently on . March 11, 2015, The court finds that this application for post-conviction relief is barred from further judicial review as untimely and repetitive.
Accordingly,
IT IS ORDERED BY THE COURT that the application for post-conviction relief be and is here by DENIED.
Gretna, Louisiana this 14th day of April, 2015.
/s/ Stephen Grefer
JUDGE